DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election, with traverse, of Group I, claims 1-16, the reply filed on 11/11/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of examination and search between the two patentably distinct groups of invention.  However, this is not found persuasive because there is clearly an examination and search burden for these patentably distinct inventions as evidenced by separate classification, status, or field of search.  The inventions require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the invention are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (2011/0183289). 
Regarding claim 1, Powell et al. discloses a custom dental component 10 for secure attachment with an implant 70 (Fig. 1c), the custom dental component 10 comprising a custom subgingival emergence profile 19/21 so as to support the gingiva surrounding the implant (“dimensions that are generally suitable for replicating the emergence profile of a natural tooth” - paragraph 55). 
Powell et al. discloses the custom dental component 10 being a digital impression coping such that it is recognizable by a scanner to produce at least a portion of a digital three-dimensional dental model showing the custom dental component and surrounding gingiva and detention, wherein the custom dental component need not be temporarily replaced with an impression coping or scan body to realize the position of the implant or implant analog (paragraphs 55-65).
As to claim 2, Powell et al. discloses that once the custom dental component 10 being a healing abutment, which is securely attached to the implant 70 and remains securely attached with the implant 70 until placement of a final restoration, wherein an impression coping or digital scan body need not be attached to the implant to determine the implant's position and surrounding gingiva and detention (paragraph 65).  
As to claim 3, wherein the emergence profile of the custom dental component is configured to train the surrounding gingiva (“allows the maintenance of the soft-tissue surrounding the healing abutment”)  and produce a desirable gingival profile for compatibility with an emergence profile of the final restoration (paragraph 65). 
As to claim 4, Powell et al. discloses a design and planning software for accessing the digital three-dimensional dental model, wherein a digitally-designed custom dental component that is substantially similar to the custom dental component is aligned with the custom dental 
As to claim 5, wherein one or more digitally-designed stock or custom dental components (“tooth outline or ghost tooth”) can be aligned with the digitally-designed custom dental component so as to be properly positioned relative to the implant or implant analog (paragraph 68). 
As to claims 6-9, Powell et al. discloses the custom dental component 10 being a custom healing abutment, and can be used as a stock or custom abutment, coping, and/or full contour tooth, since Powell et al. discloses using of the healing abutment 10 would not require coping (paragraph 65) and that the abutment 10 would take on the shape of a full contour tooth (paragraph 68).  As to claim 10, Powell et al. disclose the custom dental component 10 can be used to create prosthetic bridge or bridge framework (paragraph 6) and thus can serve as a stock or custom bridge and/or bridge framework (i.e. supporting a bridge).  
As to claim 11, the custom dental component 10 by itself is monolithic and formed from a single unitary material. 
As to claims 12-13, the custom dental component may further comprises a cap 602, forming a hybrid construction having at least two components that are connected together by frictional snapping engagement 604/606 (Fig. 7; paragraph 71).   
	As to claim 14, the custom dental component 10 comprises a connection (hex socket 25) that is configured for engagement with a connection receiver of the implant 70 (Figs. 1c, 2a).  
As to claim 16, the hex connection is configured frictionally engaging the connection receiver so as to retain the custom dental component with the implant or implant analog, and wherein a screw is provided to further secure the custom dental component to the implant (Figs. 1-2) .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 15 is rejected under 35 U.S.C.103 as being unpatentable over Powell et al. in view of Hochman et al. (2013/0189646).  
Powell et al. discloses the custom dental component substantially as claimed as detailed above according to claim 14.  However, per claim 15, Powell discloses the connection between the dental component and the implant requires a screw, failing to disclose a frictional connection.  Hochman et al. discloses a dental component connected to the implant by screw, frictional interference or other means (paragraph 141, 176).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Powell et al. by substituting the connection by screw with frictional interference as taught by Hochman et al. as alternative suitable mechanism for such intended connection while yielding the same or predictable successful results.  


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772